DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 42-61 are pending and under consideration on the merits.
Priority
This application is a continuation patent application of U.S. Application 5No. 14/407,044 filed on December 10, 2014, which is a national phase filing under 35 U.S.C. 371 of  International Application No. PCT/GB2013/051600, filed on June 19, 2013, which claims the benefit of and priority to GB Application No. 1210857.7, filed on June 19, 2012. As such the effectively filed date for the instant application is June 19, 2012.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 42, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 10,604,738. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of (i) introducing into an isolated population of pluripotent stem cells (PSCs) a combination of nucleotide sequences encoding GATA binding protein 1 (GATA1), Friend leukemia virus integration 1 (FLI1) and T cell acute lymphocytic leukemia protein 1 (TAL 1) proteins, and culturing the pluripotent stem cells BMP4, and FGF2 to produce megakaryocyte progenitor cells.
Claim 42 in instant application is directed to a method for producing platelets, the method comprising: 
(i) introducing into an isolated population of pluripotent stem cells (PSCs):
(a) a first transgene comprising an inducible promoter and nucleotide sequences encoding GATA binding protein 1 (GATA1), Friend leukemia virus integration 1 (FLI1) and T cell acute lymphocytic leukemia protein 1 (TAL 1) proteins for their concurrent transcription under the control of the inducible promoter; and
(b) a second transgene comprising a constitutive promoter and a nucleotide sequence encoding a transcription factor for the constitutive expression of the transcription factor under the control of the constitutive promoter, the transcription factor specific for binding to the inducible promoter in the first transgene thereby concurrently inducing the transcription of the GATA1, FLI1 and TAL] proteins; and (ii) culturing the pluripotent stem cells in ultralow adherent culture conditions in a chemically defined medium (CMD) comprising at least a chemical agent, BMP4, and FGF2 to produce megakaryocyte progenitor cells for a duration wherein the megakaryocyte progenitor cells produce platelets through pro-platelet formation as claimed uses pluripotent stem cells (hPSCs) concurrently with a nucleic acid encoding GATA binding protein 1 (GATA1), Friend leukemia virus integration 1 (FLI1) and T cell acute lymphocytic leukemia protein 1 (TAL1) transcription factors into a population of isolated human pluripotent stem cells (hPSCs); (ii) culturing the transduced hPSCs of step (i) without feeder cells in a mesoderm chemically defined medium (CDM) comprising one or more of Activin-A, FGF2 of BMP4 for 1 or more days, thereby inducing mesoderm progenitor cells; and (iii) culturing the mesoderm progenitor cells of step (ii) in megakaryocyte (MK) programing culture medium without feeder cells and comprising one or more of recombinant proteins (Thrombopoietin) TPO, Stem Cell Factor (SCF) or IL-beta (ILB), wherein the combination of GATA1, FLI1 and TAL1 transcription factors is expressed, such that one or more cells in the population are programmed into megakaryocyte progenitor cells that is specifically claimed in US Patent no “738.
Although claim 42 in this instant application are not identical to claims 1, 5 of “738, claims 1, 5 of the “738 are directed to the same subject matter and fall entirely within the scope of claim 42 in this instant application.  In other words, claim 42 in this instant application are anticipated by claims 1, 5 of the “738. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632